DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  
In claims 5 and 10 the clause “1,4 butyleste” should be replaced with “1,4-butyrolactone” (see 0016 in the printed publication).
  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamada et al (US 20180201579).

Yamada teaches a method for producing the bismaleimide as defined in claim 1, comprising a step of addition of a carbodiimide to a solution of a crude bismaleimide having an acid value of more than 2 mg - KOH / g  and reacting acid components in the crude bismaleimide with the carbodiimide to give a bismaleimide having an acid value of 2 mg - KOH / g or less (see claim 2).

Yamada disclose that a crude  BMI solution is prepared by a reaction of dimer diamine (DDA, Versamine 552, see 0032),  0.05 mole of pyromellitic dianhydride ( PMDA, meeting the limitations of claim 14) and 0.13 mole of maleic anhydride at the presence of a catalyst in THF. After the reaction completion, the polymer obtained is imidized, precipitated and redissolved  in toluene up to concentration of 50% mass. 
An acid value of the  dry polymer C – 1 is equal to  9 . 52 mg - KOH / g(see Reference Example 1 at 0108). .
Then 1 g of N , N - diisopropylcarbodiimide ( DIC, see 0085 ) , added to 100 g of the solution above. 
Calculations: 1 g DIC is equal to 1000mg/126.2mg (i.e. EW)=7.9 mmol DIC.
 100 g of 50% BMI solution, having an acid value of 9.52 mg KOH/g gives 9.56mg/56.11mg (i.e. KOH MW)*50 =8.51 equiv. of active Hydrogen.
Thus, the ratio between active Hydrogen and carbodiimide is 8.51/7.9=1.08, meeting the corresponding limitations of claims 1 and 6.

Regarding claims 2 and 7, Yamada fails to teach exactly 1:1 ratio. 

However, the reference discloses that in order to react the acid components in the crude BMI remaining monocarbodiimide  is added at 0 . 5 to 10 % by mass based on the mass of BMI  and they are reacted in a solvent The BMI concentration at the reaction is preferably 20 to 70 % by mass, meeting the limitations of claims 3 and 8 (see 0101).
In reference to claim 4-5 and 9-10,  Yamada teaches such solvents as N , N - dimethylformamide , N , N dimethylacetamide , and N - methyl - 2 - pyrrolidone ( NMP ) and  a mixture of   hydrocarbon-based solvent and the amide-based solvent (see 0079) can be used.
In reference to claim   12, the position is taken that any primary or secondary amine contains an active Hydrogen atom.

Yamada fails to teach a transparent polyimide mixture.

However, the reference discloses a solution from the polymer ,  which underwent multiple reprecipitations and redissolutions. Normally, when the polymer is completely soluble, its  solution is inherently transparent.

Alternatively, it would have been obvious to  a person of ordinary skills in the art to expect transparency from Yamada’s bismaleimide-carbodiimide solution, since the polymer is completely soluble in a solvent. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claims 1-12 and 14  above, and further in view of Culbertson et al (US 4388451).

Yamada teaches that the solution above widely utilized as a laminate material, a seal material, an electrical insulating material, or an adhesive (see 0002).
It is clear that such article as laminate includes a casting step with following drying procedure. 

However, Yamada does not clearly teach the procedure above.

Culbertson discloses a preparation of cured maleimide-based film, which included casting a polymeric solution  onto glass and cold roll steel. The films were cured in a forced air oven at 100 F. for 30 minutes and subsequently, for 60 minutes at 300 F (see 6:50).

Alternatively,  the procedure may include a step of stripping a solvent from the composition with following melt casting. 
Both of the procedures above meet the corresponding limitations of claim 15.

It would have been obvious to  a person of ordinary skills in the art to use Culbertson’s solution casting or melt casting procedure in order to obtain Yamada’s laminate material, a seal material or an electrical insulating material, since the procedures above are well-known and widely used in the industry. 

Allowable Subject Matter

Claims 13 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a reference covering the Hydroxyl and Carboxyl containing diamines of claim 14, 16h -18 h curing time of claim 16 and properties of the final film of claims 17-18.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765